Townsend, J.
Upon the call of this case there being no representation for the plaintiff in error, by brief or otherwise, and .it being- plainly apparent that the writ of error was prosecuted for delay only, the motion of the defendant in error that the record be opened, the judgment therein affirmed, and penalty of ten percent for delay be awarded him is granted. Code § 6-1801; Code § 24-3634; James v. Sullivan, 24 Ga. App. 297 (100 S. E. 654).

Judgment affirmed, with penalty.


Gardner, P. J., and Carlisle, J., concur.